 



Exhibit 10.2

                     
Peerless Systems
      2381 Rosecrans Avenue       voice:   310.536.0908
Corporation
      El Segundo, California       fax:   310.536.0058
 
      90245       website:   www.peerless.com

(PEERLESS LOGO) [a25924a2592400.gif]
December 12, 2006
Mr. Richard L. Roll
15 Celano
Laguna Niguel, California 92677
Dear Rick:
This binding letter sets forth our agreement concerning the terms on which you
would be employed as Chief Executive Officer and President of Peerless Systems
Corporation (“Peerless”). You will begin your employment with Peerless on
December 15, 2006.
Your compensation will consist of the following benefits which are described
more fully below:

             
 
  •   Bi-Weekly Salary   $13,076.92 ($340,000 base salary)
 
  •   Total Target Bonus   $180,000
 
  •   Benefits   Standard Peerless executive package
 
  •   Time-Vested Stock Option   600,000 shares
 
  •   Price-Contingent Stock Option   400,000 shares
 
  •   Severance   See below
 
  •   Change in Control   See below
 
  •   Indemnification   Standard Peerless executive indemnification agreement

The bonus would be paid in two annual installments and would be prorated in the
first year of your employment. The prorated bonus for fiscal 2007 in the amount
of $18,000, and 15% of the bonus for fiscal 2008, would be guaranteed. Except
for the guaranteed portion of the bonus for fiscal 2007 and 2008, the bonus
would be contingent upon the achievement of both company and individual
performance goals which would be set annually by the Compensation Committee of
the Board of Directors (the “Board”). The guaranteed portion of the bonus for
fiscal 2008 would vest at the end of the first quarter, and the non-guaranteed
portion would vest 15% at the end of each of the second, third and fourth
quarters, upon the achievement of the performance goals for such quarter, and
40% at the end of the fiscal year, upon the achievement of the performance goals
for the fiscal year. In each subsequent year, 15% of the bonus would vest at the
end of each quarter, upon the achievement of the performance goals for such
fiscal quarter, and 40% would vest at the end of the fiscal year, upon the
achievement of the performance goals for the fiscal year, all in accordance with
Peerless’ executive bonus plan. To receive any bonus installment, you must be
employed by Peerless at the time of the payment.
Our benefits package currently includes medical, dental, vision, disability,
group life insurance and long-term care plans, as well as a 401(k) plan and a
flexible spending (cafeteria) plan. Peerless pays for the employee’s insurance
and contributes toward family premiums. The 401(k) plan is employee contributory
with a company match of up to $2,000 per year. Peerless will also provide four
weeks of paid vacation. In addition, you will be eligible for ten paid holidays
and will be allocated eight sick days annually on January 1, prorated during
your first year.

-1-



--------------------------------------------------------------------------------



 



Mr. Robert L. Roll
December 12, 2006
Page 2 of 5
Subject to the approval of the Compensation Committee and compliance with all
state and federal regulatory requirements, you will receive (1) a time-vested
option to purchase the number of shares set forth above (the “Time-Vested
Option”) and (2) a price-contingent option to purchase the number of shares set
forth above (the “Price-Contingent Option”).
The per share exercise price of both the Time-Vested Option and the
Price-Contingent Option will be the closing price of Peerless’ common stock on
December 15, 2006, the date of grant of such options.
The Time-Vested Option would vest over a four-year period, subject to your
continued employment with Peerless. In particular, 25% would vest on the first
anniversary of your first day of employment and, thereafter, the remaining
portion shall vest monthly in equal installments over the subsequent 36 months.
The Time-Vested Option would be subject to the terms and conditions set forth in
the Peerless 2005 Incentive Award Plan (the “Plan”) and the option agreement
approved by the Compensation Committee.
In the event that your employment is terminated (1) on your death or disability,
the vested portion of the Time-Vested Option would remain exercisable until the
earlier of the first anniversary of termination or the expiration of the
Time-Vested Option, the next 12 monthly installments would vest immediately and
remain exercisable until the earlier of the first anniversary of termination or
the expiration of the Time-Vested Option, and the unvested portion would
terminate immediately, (2) by Peerless without “cause,” the vested portion of
the Time-Vested Option would remain exercisable until the earlier of the first
anniversary of termination or the expiration of the Time-Vested Option, and the
remaining unvested portion would terminate immediately, (3) by Peerless with
“cause,” or by you for any reason, the vested portion of the Time-Vested Option
would remain exercisable for 90 days and the unvested portion would terminate
immediately, and (4) by Peerless without “cause” within 18 months after a Change
in Control, the Time-Vested Option would fully vest immediately on termination
and would remain exercisable until the earlier of the first anniversary of
termination or the expiration of the Time-Vested Option. As used in this letter
agreement, “cause” shall mean (i) willful and continued failure by you to
perform your duties (other than any such failure resulting from your incapacity
due to physical or mental illness or disability), (ii) willful commission of an
act of fraud or dishonesty resulting in economic or financial injury to
Peerless, (iii) conviction of, or entry by you of a guilty or no contest plea
to, the commission of a felony or a crime involving moral turpitude, (iv) a
willful breach by you of your fiduciary duty to Peerless which results in
economic or other injury to Peerless, or (v) willful and material breach of your
confidentiality obligations.

-2-



--------------------------------------------------------------------------------



 



Mr. Robert L. Roll
December 12, 2006
Page 3 of 5
A portion of the Price-Contingent Option would vest upon the achievement of
specific price hurdles. The number of shares with respect to which the
Price-Contingent Option would vest at each price is set forth on Schedule A. A
price hurdle is deemed to have been achieved when the closing price of Peerless’
common stock is at or above the price hurdle for 90 consecutive trading days or,
in the event of a Change in Control, if the price per share realized by
Peerless’ public shareholders is at or above the price hurdle. You will have
five years to achieve the price hurdles, commencing on the date of grant, and
any options earned for price hurdle achievement will have a 7-year life from the
date of grant. The failure to achieve a price hurdle during the five-year period
commencing on your first day of employment would result in the forfeiture of the
shares relating to that price hurdle. The Price-Contingent Option would be
subject to the terms and conditions of the option agreement approved by the
Compensation Committee.
In the event that your employment is terminated, the Price-Contingent Option
would remain exercisable in the same manner as provided above for the
Time-Vested Option, except that the Price-Contingent Option would vest only to
the extent the price hurdle had been achieved at the date of termination.
In the event your employment is terminated by Peerless without “cause,” you
would be entitled to continue to receive your base salary for the 12 months
following your termination and health insurance (i.e., medical, dental and
vision) until the first anniversary of termination; provided, however, that the
balance of such base salary would be paid in a lump sum on the March 15
following the termination of your employment. Notwithstanding the foregoing, if
your employment is terminated by Peerless without “cause” within 18 months after
a “Change in Control,” you would be entitled to receive a severance payment
equal to your base salary for the 12 months following your termination (the
“Severance Payment”), health insurance until the first anniversary of
termination and your full Total Target Bonus for the twelve months following
termination (the “Bonus Payment”). The Severance Payment and the Bonus Payment,
if any, would be payable in a lump sum at the termination of your employment.
“Change in Control” is defined solely as the approval by the stockholders of
Peerless and the consummation of a re-organization, merger, consolidation, or
sale or other disposition of all or substantially all of the assets of Peerless,
in each case, with or to a corporation or other person or entity.
Any and all disputes, controversies or claims arising out of or related to this
letter shall be filed in Los Angeles, California and submitted to final and
binding arbitration under the auspices and rules of the Judicial Arbitration and
Mediation Services, Inc., or if it is no longer in existence, under the auspices
and rules of the American Arbitration Association. There shall be one
arbitrator. The arbitrator shall be a retired superior court or federal judge.
The parties agree that they have waived any right to trial by jury. The decision
of the arbitrator shall be final and binding and the judgment rendered may be
entered in any court having jurisdiction. The prevailing party in any such
arbitration proceeding shall be entitled to its costs and reasonable attorneys’
fees, costs and expenses. The provisions of California Code of Civil Procedure
Sections 128, et seq. govern this arbitration provision.
Peerless will reimburse you for the reasonable legal fees you incur in
connection with this letter agreement and the agreements contemplated by this
letter agreement, but in no event to exceed $5,000.

-3-



--------------------------------------------------------------------------------



 



Mr. Robert L. Roll
December 12, 2006
Page 4 of 5
Rick, while we sincerely hope your employment relationship with Peerless will be
long and mutually rewarding, we want to be clear that your employment would be
“at will” and there would be no implied contract for a specified period of time.
If the foregoing terms accurately reflect our agreement, please sign and return
this letter within five days of the date of this letter. You may fax a signed
copy, if you wish, to our confidential fax at (310) 297-3286. (Please do not use
the fax number printed on the letterhead.)
Feel free to call if you have questions. I look forward to working with you,
Rick, and hope that you will contribute and grow at Peerless, to our mutual
benefit.
Sincerely,
/s/ Robert G. Barrett
Robert G. Barrett
Chairman, Compensation Committee

         
Acknowledged:
  /s/ Richard L. Roll    
 
            Date: December 15, 2006    

-4-



--------------------------------------------------------------------------------



 



Mr. Robert L. Roll
December 12, 2006
Page 5 of 5
SCHEDULE A
Price-Contingent Option

          Price   Shares
$10.00
    200,000      
$14.00
    200,000  

-5-